DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Inventive Group Election
Applicant’s election of Group I, claims 1-8, without traverse, in the reply filed on 02 September 2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Species Election
Applicant’s election of the species of example 2, “N-( 4-(1H-pyrazol-4-yl)phenyl)-2-(3-methoxyphenyl )-2-(methylamino)acetamide”, shown below, without traverse, in the reply filed on 02 September 2021 is acknowledged.

    PNG
    media_image1.png
    387
    489
    media_image1.png
    Greyscale

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species...”
The elected species appears allowable over the prior art.  The search has been extended to the species of the claimed formula cited in the below prior art rejections.  The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct 
The elected species reads on claims 1-2 and 5-6.  
Claims 3-4 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed on 21 January 2020 and is a 371 of international application PCT/US2018/043335 which was filed on 23 July 2018 and which claims priority to provisional application 62/535,611 which was filed on 21 July 2017.

Information Disclosure Statement
The IDS dated 21 January 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
US 20210163421 and US 20200199109 are publications of applications with inventor and/or applicant in common with the instant application and which describe related subject matter.
US 20160152621 and Fang (J. Med. Chem. 2010, 53, 15, 572–573) were cited in the corresponding European application and could become relevant if and when the search and examination of the instant application is further extended.

Status of the claims
Claims 1-2 and 5-6 are pending and rejected.
Claims 3-4 and 7-14 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Interpretation
The terms “lower alkyl” and “lower alkoxy” are construed according to their definitions in the specification at paragraphs 56-57 and 63 where the alkyl portion is an alkyl group having from one to four carbons.

    PNG
    media_image2.png
    207
    713
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    721
    media_image3.png
    Greyscale

The term “substituted lower alkyl” is construed according to the definition in the specification at paragraph 60 wherein the substituents are selected from the group consisting of halo, hydroxy, lower alkoxy, amino, nitro, cyano, perfluoro lower alkyl, perfluoro lower alkoxy and carboxyl.

    PNG
    media_image4.png
    115
    710
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a compound according to formula (VI) wherein the variable “n” describes the number of substituents R22 attached to the “bottom” phenyl ring.  However, in claim 6 the “n” variable is not defined.  Claim 6 depends from claim 1 which recites the group R2 corresponding to the “bottom” phenyl ring of claim 6.  In claim 1 the R2 group can be either an unsubstituted aryl, or an aryl substituted with 1 to 3 substituents, which correspond to the R22 of claim 6.
The scope of claim 6 is unclear as to how many R22 groups are attached to the phenyl ring.  Can the ring be unsubstituted (n = 0) or must it have at least one group attached?  What is the upper limit to the number of attached groups, can it be up to 3 as for claim 1 or is the upper limit only 1 or 2?
The Examiner suggests that Applicant add a definition for n, for example as in claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (WO 2014/134391, IDS).
Hu discloses at least one species which anticipates the instant genus, see example 26 on page 58:

    PNG
    media_image5.png
    232
    429
    media_image5.png
    Greyscale

This is compound of instant formula I wherein A is 1H-pyrazol-4-yl; a is 0 and b is 1; R1 and R5 are each lower alkyl; R2 is aralkyl (see instant specification at paragraph 66); R3 is H and R4 is lower alkoxy.

[2] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2011/0038835, IDS).
Feng discloses at least one species which anticipates the instant genus, see example 59 on page 29:

    PNG
    media_image6.png
    199
    562
    media_image6.png
    Greyscale

This is compound of instant formulae I and II wherein A is 1H-pyrazol-4-yl; a and b are 0; R1 and R2 are taken together to form a bicyclic group which has 10 ring atoms one of which is a heteroatom and which bicyclic group is substituted with a halo; and R3 and R5 are each H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (WO 2015/070170) in view of SAWADA (US 8,211,919, IDS).

The Instant Claims
The instant claims are drawn to a ROCK inhibitor compound of formula (VI) according to claim 6, wherein R1 is methyl, n is 1 and R22 is halo.  

    PNG
    media_image7.png
    364
    532
    media_image7.png
    Greyscale

A compound with these features reads on claims 1-2 and 5-6.

The Prior Art - WANG
WANG teaches compounds which inhibit ROCK with pharmaceutical utility.  The reference teaches species of ROCK inhibitors in table 1 at pages 7-12.  The compound “T349” appears at the top of page 8 and is shown below for clarity:

    PNG
    media_image8.png
    178
    645
    media_image8.png
    Greyscale

The reference teaches a number of structurally related ROCK inhibiting compounds which comprise either a (pyrazol-4-yl)-phenyl or (pyridin-4-yl)-phenyl as a substantial structural feature.  See for example compounds “T299” at page 7 and “T312” at page 9, etc:

    PNG
    media_image9.png
    173
    635
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    178
    559
    media_image10.png
    Greyscale

These teachings suggest that the pyrazol-4-yl- and the pyridin-4-yl moieties can be exchanged in related ROCK inhibitor molecular frameworks.

Differences between Prior Art & the Claims 
The compound Wang-T349 differs from a compound as claimed in that it has an unsubstituted amine, –NH2, instead of a methyl substituted amine, –NH(CH3).  Instant R1 is H instead of methyl.

Prior Art Teachings - SAWADA
SAWADA teaches compounds which inhibit ROCK with pharmaceutical utility.  The disclosed ROCK inhibitor compounds comprise a (pyridin-4-yl)-phenyl moiety as a substantial structural feature and are related in both structure and function to the instant compounds and the compounds taught by Wang, particularly in view of the teachings that pyrazol-4-yl- and the pyridin-4-yl moieties can be exchanged in related ROCK inhibitor molecular frameworks.  The reference teaches a genus of such inhibitors and example species in table 1 at columns 73-100.  Compounds with structures related to those taught by Wang are among those potent ROCK inhibitors taught by the reference.  See for example compounds 54 and 98 at columns 82 and 89 which differ from each other only in that 54 has an unsubstituted amine, –NH2, and 98 has a methyl substituted amine, –NH(CH3):

    PNG
    media_image11.png
    254
    607
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    274
    606
    media_image12.png
    Greyscale

See the ROCK inhibition data at table 2 at column 101 which indicates similar potency for either the –NH2 compound or the –NH(CH3) compound.
The reference teachings provide suggestion that similar ROCK inhibition potency can be achieved by attaching a methyl substituent to an amino group.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have modified the unsubstituted amine group of the Wang-T349 compound by attaching a methyl group thereto in order to provide for further active ROCK inhibitor compounds.  
The Wang compounds are taught as having ROCK inhibiting activity.  Wang teaches compounds which comprise either a (pyrazol-4-yl)-phenyl or (pyridin-4-yl)-phenyl as a key feature of their molecular framework.  The Suwada reference teaches compounds with the same ROCK inhibiting functional utility and which comprise a (pyridin-4-yl)-phenyl moiety.  A skilled artisan would consider the teachings of the Suwada reference as highly relevant to those of Wang in view of the compounds having the same functional activity and having molecular scaffolds bearing heterocyclic moieties which are at least suggested as being exchangeable.
The Suwada reference teaches that methylation of an amine group in an analogous position as that present on the Wang-T349 compound provides for similar ROCK inhibition activity.  A chemist involved in the pharmaceutical arts would find reason to make this particular exchange in the combined reference teachings and for example since methylation of a free amino group would reduce the number of hydrogen atoms available for hydrogen-bonding and increase the lipophilicity of the molecule altering its physicochemical properties such as permeability, etc.  A skilled artisan would reasonably expect to achieve a similar result in making this exchange to Wang-T349 in view of the close structural relationship and identical functional activity.  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625